Citation Nr: 1541661	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  06-23 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1984 to April 1988.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in July 2013, which granted a motion, in pertinent part, vacating a June 2012 Board decision denying service connection for left ear hearing loss and remanding the matter for additional development.  The Board's June 2012 remand of the PTSD was undisturbed.  The PTSD issue was remanded again in December 2013.  These issues initially arose from rating decisions in February 2006 and August 2008 by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the issues on appeal for additional development in March 2015.

In January 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The issue of entitlement to service connection for tinnitus has been raised by the record in an April 2015 VA examination report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  A left ear hearing loss disability for VA compensation purposes was not manifest during active service; and, the preponderance of the evidence fails to establish a present left ear hearing loss disability as a result of service.

2.  An acquired psychiatric disorder, including PTSD, was not manifest during active service; and, the preponderance of the evidence fails to establish a present acquired psychiatric disorder as a result of service.


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability for VA compensation purposes was not incurred or aggravated as a result of active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  An acquired psychiatric disorder, including PTSD, was not incurred or aggravated as a result of active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in October 2004, January 2008, and May 2008.  

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and statements and testimony in support of the claims.  The development requested on remand in June 2012, December 2013, and March 2015 has been substantially completed.  

An April 2014 VA memorandum, in essence, found that the Veteran's specific stressor events could not be verified.  It was noted that the Naval Criminal Investigative Service (NCIS) had reported that there were no records of an investigation as to the reported events.  The Board finds that, as the stressor events claimed by the Veteran involved deaths during training on a U.S. military base and absent evidence that other investigative authorities had taken jurisdiction, it is presumed that records of any such event would have been maintained by NCIS.  There is no indication that records exist that may assist the Veteran in substantiating his claim and further VA efforts as to this matter would be futile.

Although the March 2015 remand order also included a request for additional VA assistance in obtaining private psychiatric treatment records identified in January 2014, the Veteran did not respond to an April 2015 VA request that he provide authorization for additional VA assistance as to this matter.  He was notified of the action taken by VA in a July 2015 supplemental statement of the case and again notified of his responsibility to cooperate fully with VA efforts to obtain relevant records.  The Court has held that VA's "duty to assist is not always a one-way street" and that if a veteran wishes help he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Further attempts to obtain additional evidence in this case would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

A July 2014 VA examiner found that a medical opinion as to whether a current mental health disorder was related to in-service experiences could not be provided without  resorting to mere speculation.  A thorough explanation was provided including, significantly, that the claimed stressor events has not been verified and that recent psychological testing indicated an exaggeration of mental health symptoms.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (an examiner's conclusion that an etiology opinion would be speculative must include an explanation of the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (2010) (a VA examination is not required to when there is no credible evidence establishing an event, injury, or disease in service).  In the absence of credible evidence of a stressor event in service, the Board finds the available medical evidence is sufficient for adequate determinations.  

At the January 2008 hearing, the Veterans Law Judge discussed with the Veteran the issues then on appeal, the evidence required to substantiate the claims, and asked questions to elicit information relevant to the claims.  This action adequately addressed VA's duties under 38 C.F.R. § 3.103 and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, such as sensorineural hearing loss and psychoses, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Sensorineural hearing loss and psychoses are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing disability under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  Even if a veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss disability to service.  The threshold for normal hearing is 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

VA regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015); see also Cohen v. Brown, 10 Vet. App. 128 (1997).


Current VA regulations require evaluation of mental disorders using the fifth edition of the American Psychiatric Association' s Diagnostic and Statistical Manual for Mental Disorders (DSM-5).  A final rule updating the regulations to replace a reference an earlier version was issued on March 19, 2015; however, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Left Ear Hearing loss

Service treatment records are negative for complaint, treatment, or diagnosis of left ear hearing loss.  Audiological evaluation upon enlistment examination in May 1984 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
0
LEFT
10
5
0
5
0

On audiological evaluation in September 1986, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
25
10
5
5
10


The Veteran's March 1988 separation examination revealed a normal clinical evaluation of the ears.  In an associated report of medical history he denied having or having ever had hearing loss.  On audiological evaluation at that time pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
0
0
10
LEFT
25
5
0
5
5

Records show the Veteran's duties included three years and four months as a mortarman.  His reports of having been exposed to mortar firing noise are consistent with the circumstances of his service.  In statements and testimony in support of his claim he stated that he first noticed hearing loss while firing mortars during active service and, in essence, that a decreased hearing ability had been continued since service.

VA treatment reports dated in October 2013 noted the Veteran complained of difficulty hearing for 20 plus years.  He reported a history of noise exposure during active service and with civilian employment as a police officer.  The examiner noted that pure tone audiometry revealed a moderate flat sensorineural hearing loss to 4,000 Hertz (Hz) and a severe hearing loss at 6,000 Hz to 8,000 Hz.  A hearing aid was found to be audiologically appropriate for the left ear.  A November 2013 report noted pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
20
30
30
LEFT
35
45
35
45
40

A December 2013 private medical report noted the Veteran complained of tinnitus and hearing loss for 10 plus years.  The examiner's assessment was sensorineural hearing loss.  It was noted the Veteran reported a 10 to 15 years history of left ear hearing loss.  He described having military noise exposure to gun fire, mortar firing, and loud trucks and noise exposure as a civilian from mufflers and guns.  

In a statement received by VA in June 2014 the Veteran's parents reported that his hearing had progressively worsened.  The Veteran reported that he experienced cracking, ringing, and popping in the ears and that he had difficulty understanding conversations.  He also stated that he experienced dizzy spells, being off balance, having room spins, vomiting, migraine headaches, and blurred vision.  

An April 2015 VA audiological examination report found puretone thresholds could not be tested and/or were not valid for rating purposes due to inconsistencies between objective and subjective test measures.  The examiner noted the Veteran was able to communicate without difficulty during the case history interview and that test results carried poor reliability.  Diagnoses, however, including left ear sensorineural hearing loss were provided.  The examiner also found that a review of the record revealed normal hearing bilaterally upon entrance and separation from military service to calibrated audiometric testing.  Additionally, it was noted that there was no significant in-service threshold shift noted at any frequency (500-4000 Hz) and that service treatment records were negative for hearing loss complaint.  Citing a 2005 Institute of Medicine (IOM) study, the examiner found that there was no evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of his military service, including noise exposure.

Based upon the evidence of record, the Board finds that a left ear hearing loss disability for VA compensation purposes was not manifest during active service and that the preponderance of the evidence fails to establish a present left ear hearing loss disability as a result of service.  The Veteran's noise exposure during active service is conceded.  However, the April 2015 VA examiner's opinion that his current hearing loss was not caused by noise exposure during active service is persuasive.  The examiner is shown to have adequately considered the credible evidence of record, to include the Veteran's lay history.

Consideration has also been given to the statements provided by the Veteran that he first notice hearing problems in service and that they had persisted after service.  That history is not found to be credible.  In determining whether evidence submitted by a claimant is credible, VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see also Buchanan v. Nicholson, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  The Board notes that the Veteran denied having or having ever had hearing loss in his March 1988 report of medical history.  Additionally, his statements as to this matter are inconsistent with the evidence demonstrating normal hearing upon separation from service with no significant hearing acuity threshold shift during service.

The Board acknowledges that the Veteran is competent to report symptoms such as decreased hearing, but that he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  The lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for left ear hearing loss is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.

Acquired Psychiatric Disorder

Service treatment records are negative for complaint, treatment, or diagnosis of an acquired psychiatric disorder.  The Veteran's March 1988 separation examination revealed a normal clinical psychiatric evaluation.  His reported stressor events involving deaths during student driver and infantry training in 1985 and 1986 are not verified.  

VA treatment records dated in September 2007 noted the Veteran complained of depression, irritability, and insomnia.  He reported that he was having flashbacks and nightmares about his time in service and with his post-service police department employment.  It was noted that a PTSD screen was positive and that he met the criteria for major depressive disorder.  A subsequent assessment, however, noted the Veteran stated he had not experienced an event that involved actual or threatened death or serious injury to himself or someone else that caused him to experience intense fear, helplessness, or horror.  The examiner found that an evaluation of the positive PTSD screen indicated a false positive screen for PTSD.  An October 2007 report noted the Veteran stated he could not stop thinking about the death of a friend killed during training exercises when a mortar blew up.  He also reported that he saw a lot of deaths during his post-service employment as a police traffic investigator and that he had retired from that employment because of job stress.  

A January 2009 private psychological evaluation from W.J.A., PSY. D., provided diagnoses of PTSD, panic disorder with agoraphobia, and depressive disorder, not otherwise specified.  The Veteran's symptoms were found to be service connected.  It was noted that he described a marked pattern of social isolation that began subsequent to his military service.  He was also noted to have been employed as a motorcycle police officer from 1989 until his retirement in 2007.  The examiner reported that the Veteran described experiencing occasional intrusive thoughts associated with flashbacks related to the death of a fellow marine who was crushed in a vehicle accident in approximately January or February 1985.  A pattern of symptom intensification in reaction to exposure to dead bodies in the course of his work as a policeman was also described.  

The examiner further noted that responses on a current administration of Personality Assessment Inventory (PAI) testing were deemed to be marginally to moderately valid and interpretable.  The Veteran was noted to tend to respond idiosyncratically to the test items, and tended to endorse items that presented an unfavorable impression consistent with a "cry for help" or an extreme or exaggeratedly negative evaluation of himself and his life.  He was noted to have obtained a T-Score of 89 on the Traumatic Stress subscale of the PAI and a T-Score of 84 on the Conversion subscale that instrument.  His Coefficient of Fit for Posttraumatic Stress Disorder was .750.  Individuals with similar profiles, who are experiencing marked distress and severely impaired functioning, were noted to have often been exposed to a disturbing traumatic event in the past that has continued to create distress and to produce recurrent episodes of anxiety. 

VA treatment record show depression and PTSD screens were negative in June 2010.  A negative PTSD screen was also provided in December 2013.  A June 2014 report noted the Veteran complained of getting very anxious, being irritable, and having poor sleep and nightmares.  The diagnoses included PTSD.  

VA examination in July 2014 included a diagnosis of unspecified anxiety disorder.  The examiner found a diagnosis of PTSD was not warranted.  It was noted that records had been reviewed, including a January 2009 report from Dr. W.J.A. and a June 2014 VA diagnosis of PTSD.  The examiner also noted that the Veteran's psychological testing revealed scores far above research modified cutoffs suggestive of endorsement of a high frequency of symptoms that were highly atypical in patients with genuine psychiatric or cognitive disorder.  Based on the records reviewed and the evaluation of the Veteran, the examiner stated he was unable to provide a medical opinion as to whether the current mental health diagnosis of unspecified anxiety disorder had its onset in or was otherwise related to active duty.  It was further noted that since the claimed stressor has not been verified, along with the Veteran's recent testing results indicating an exaggeration of mental health symptoms, a medical opinion as to the current mental health disorder being related to in-service experiences could not be provided without resorting to mere speculation.

VA treatment records dated in February 2015 included an impression of PTSD, but noted the Veteran declined mental health treatment.  A February 2015 PTSD screen was negative.

Based upon the evidence of record, the Board finds that an acquired psychiatric disorder, including PTSD, was not manifest during active service and that the preponderance of the evidence fails to establish a present acquired psychiatric disorder as a result of service.  The July 2014 VA examiner's opinion is persuasive that an opinion concerning whether a current psychiatric disorder was related to in-service experiences could not be provided without resorting to mere speculation.  An adequate explanation was provided for the examiner's opinion.  

Although the available record includes diagnoses of PTSD, credible supporting evidence that the claimed in-service stressor occurred or credible medical evidence establishing a link between the current symptoms of an acquired psychiatric disorder to service have not been obtained.  A psychosis is also not shown to have been manifest within one year of the Veteran's discharge from active service.  There is no credible evidence establishing that a present anxiety, panic, or depressive disorder was incurred during or as a result of active service, and the Veteran has not reported having experienced symptoms of anxiety, panic, or depression during service.  Nor are any symptoms of an acquired psychiatric disorder shown upon review of the available treatment records.  In fact, the available evidence shows the Veteran did not receive mental health treatment for many years after service and indicates treatment beginning in approximately 2007.  

Although a January 2009 private psychological evaluation included diagnoses of PTSD, panic disorder with agoraphobia, and depressive disorder, with symptoms believed to be service related and a reported marked pattern of social isolation that began subsequent to his military service, the Board finds the opinion was based upon unverified events in service and an uncorroborated self-report of social isolation.  The evidence also shows that the February 2015 VA diagnosis of PTSD was provided without indication of the basis for the diagnosis or the diagnostic criteria considered, and that recent psychological testing was suggestive of exaggerated mental health symptoms.  As such, the Board finds the January 2009 and February 2015 to have little probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).

In conclusion, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.  The preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


